NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 12-3940
                               ___________

                             MARY J. SCOTT,
                                        Appellant

                                     v.

 FAYE RIVA COHEN, ESQUIRE; DAVID OH, ESQUIRE; JEFFREY D. SNYDER,
ESQUIRE; BRUCE M. LUDWIG, ESQUIRE; LARRY PITT, ESQUIRE; HOWARD G.
   HOPKIRK, DEPUTY ATTORNEY GENERAL; SUE ANN UNGER, SENIOR
DEPUTY ATTORNEY GENERAL; MARY KAY HENRY, SERVICES EMPLOYEES
                      INTERNATIONAL UNION
                ____________________________________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 12-cv-03252)
                  District Judge: Honorable Jan E. Dubois
                ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               March 14, 2013
      Before: SLOVITER, GREENAWAY, JR. and BARRY, Circuit Judges

                       (Opinion filed: June 13, 2013)
                              ___________

                                OPINION
                               ___________

PER CURIAM




                                     1
      Pro se appellant Mary Scott filed a complaint in the District Court against her

former counsel, Faye Riva Cohen. Scott had sustained a work-related injury in 1999.

From 2002 to 2003, Cohen represented Scott in related unsuccessful employment

litigation, including a worker‟s compensation claim before the Workers‟ Compensation

Appeals Board. Cohen was also allegedly involved in Scott‟s federal suit against the

Department of Public Welfare (DPW).1 In 2008, Cohen obtained a judgment in

Pennsylvania state court against Scott for unpaid legal fees and, in May 2012, obtained a

writ of execution on that judgment. The underlying complaint appears to allege, inter

alia, that the writ was falsely obtained. In addition to Cohen, it names numerous

defendants who were allegedly involved in various ways in the worker‟s compensation

claim process or resulting litigation including, among others, two Deputy Attorney

Generals who had represented the DPW and the president of the Service Employees

International Union.

      The District Court dismissed the complaint against each defendant with prejudice

and Scott appealed. We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary

review over the dismissal of Scott‟s claims. See Ill. Nat‟l Ins. Co. v. Wyndham

Worldwide Operations, Inc., 653 F.3d 225, 230 (3d Cir. 2011).




1
  The federal suit was dismissed with prejudice. See Scott v. Pa. Dep‟t of Public Welfare,
(E.D. Pa. Civ. No. 02-3799). The docket indicates that Scott proceeded pro se, but she
claims that Cohen filed the case and seeks relief against Cohen for the “unwarranted
dismissal of [the] federal case.”
                                             2
        Scott‟s complaint purports to allege various violations of her rights. As the

District Court noted, the rambling, often incoherent complaint contains few discernible

claims against the defendants. Although pro se pleadings are to be liberally construed,

see Haines v. Kerner, 404 U.S. 519, 520 (1972), they must state a “plausible claim for

relief to survive[ ] a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Scott‟s complaint presents a threshold problem of jurisdiction. Federal jurisdiction is

determined from the facts as they exist when the complaint is filed. See Nationwide

Mut.Fire Ins. Co. v. T & D Cottage Auto Parts and Serv., Inc., 705 F.2d 685, 688 (3d Cir.

1983). As best can be determined, the complaint sought $1 million dollars against each

of the defendants for claims of legal malpractice and fraud. There appears to be no

diversity jurisdiction to support these state law claims.2 See Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010). Moreover, even if jurisdiction did lie, as

the District Court noted, it is clear that the claims are beyond the statute of limitations.

Under Pennsylvania law, the statute of limitations for a legal malpractice claim is two

years if the claim is grounded in negligence and four years if the claim is premised upon

a breach of contract. See Wachovia Bank, N.A. v. Ferretti, 935 A.2d 565, 571 (Pa.

Super. Ct. 2007). The actions which would give rise to any conceivable malpractice

claim occurred from 2002 to 2003 and are thus time-barred. Also, under Pennsylvania

law, claims for fraud are governed by a two-year statute of limitations. United Nat‟l Ins.


2
  Defendant Cohen asserts in her motion to dismiss that, like Scott, she is a resident of
Pennsylvania.
                                           3
Co. v. J.H. France Refractories Co., 668 A.2d 120, 121 (Pa. 1995). Although the writ of

execution appears to have prompted this litigation, it is Cohen‟s actions in 2008 in

obtaining the underlying judgment that were allegedly fraudulent; such a claim would

clearly be time-barred. The remaining defendants‟ involvement, if any, was clearly

outside the statute of limitations.

       In her response to Cohen‟s motion to dismiss, Scott alleged several bases for her

claims, including “violations of the First and Fourteenth Amendments, protected through

42 U.S.C. § 1983, and under state law, for breach of contract and tortious interference

with contractual relations, and violating state and federal laws.” Even if these theories of

liability had been included in her complaint, the outcome would be no different. See

Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir. 1989) (“It is a basic principle that

the complaint may not be amended by the briefs in opposition to a motion to dismiss.”).

As the District Court noted, there were no factual allegations to support any § 1983

violations by any of the defendants. The facts in the response were no more developed

than the insufficient allegations in the complaint. Furthermore, Scott‟s conclusory

statements were insufficient to enable a court to draw a reasonable inference that the

defendants were indeed liable for any of the misconduct that she alleged. See Iqbal, 556

U.S. at 678 (“„naked assertions‟ devoid of „further factual enhancement‟” do not establish

grounds for relief) (citation omitted). Noting the frivolous nature of the claims, the

District Court properly dismissed the complaint with prejudice. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
                                             4
       For the foregoing reasons, we will affirm the District Court‟s dismissal of the

complaint. Appellees‟ Henry and Ludwig‟s motion for permission and acceptance to file

separate briefs or, alternatively, to file one brief, and motions to supplement the appendix

are granted.




                                             5